          Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Peter Strojnik,                                  No. CV-20-08317-PCT-JAT
10                  Plaintiff,                         ORDER
11    v.
12    Flagrock Hospitality LLC, et al.,
13                  Defendants.
14
15           Pending before the Court is Plaintiff Peter Strojnik’s Motion to Remand Counts 6–
16   8 of his complaint to the Coconino County Superior Court (Doc. 6), Motion that Defendant

17   Prove Removal Jurisdiction (Doc. 22), and Motion for Writ of Prohibition (Doc. 22).
18   Defendants Flagrock Hospitality LLC and Wyndham Hotels and Resorts LLC have

19   responded to the motions (Doc. 11; Doc. 26), and Strojnik has replied (Doc. 13; Doc. 27).

20   For reasons that follow, the Court will deny the Motion for Writ of Prohibition and sua
21   sponte remand the entire case to the Coconino County Superior Court for further
22   proceedings.

23   I.      BACKGROUND

24           Mr. Strojnik visits hotels and their websites to test their compliance with the

25   Americans with Disabilities Act (ADA). (Doc. 1-3 at 4). When Strojnik believes they fall

26   short, he takes legal action, often filing complaints written in general terms that are
27   routinely dismissed for failing to sufficiently allege Article III standing. See Strojnik v.
28   Driftwood Hosp. Mgmt. LLC, No. CV-20-00343-PHX-DJH, 2021 WL 50456, at *5 (D.
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 2 of 8



 1   Ariz. Jan. 6, 2021) (collecting cases); see also id. at *7 (“The Court will take judicial notice
 2   of the fact that Mr. Strojnik has filed thousands ADA lawsuits across the western United
 3   States.”).
 4          Based on his prior litigation conduct, a judge of this Court has ruled that Strojnik is
 5   a vexatious litigant who “harasses and coerces parties into agreeing to extortive
 6   settlements.” Driftwood, 2021 WL 50456, at *10. Judges in the District Courts for the
 7   Northern and Central Districts of California have reached similar conclusions. See Strojnik
 8   v. IA Lodging Napa First LLC, No. 19-CV-03983-DMR, 2020 WL 2838814, at *12–13
 9   (N.D. Cal. June 1, 2020) (granting a motion to declare Strojnik a vexatious litigant and
10   noting that “Strojnik’s pleading practices waste the resources of the court and impose
11   unjustified costs on parties who are forced to defend loosely pleaded complaints that do
12   not allege specific facts about their misconduct.” (internal quotation and alteration
13   omitted)); Strojnik v. SCG Am. Constr. Inc., No. SACV 19-1560 JVS (JDE), 2020 WL
14   4258814, at *6–8 (C.D. Cal. Apr. 19, 2020) (granting a motion to declare Strojnik a
15   vexatious litigant and noting that “Strojnik’s history contains countless filings of frivolous
16   complaints and instances of directly ignoring court orders.”).
17          This particular case involves a visit Strojnik made to a Howard Johnson Inn (the
18   “Hotel”) on or about September 10, 2020. (Doc. 1-3 at 16). On October 27, 2020, Strojnik
19   filed an eight-count complaint in the Coconino County Superior Court alleging: (1)
20   violations of the ADA, (2) negligence, (3) negligent misrepresentation, (4) failure to
21   disclose, (5) common law fraud/consumer fraud, (6) brand deceit, (7) civil conspiracy, and
22   (8) aiding and abetting. (Id. at 16–27). Defendants timely removed the case to this Court
23   based on federal question jurisdiction over the ADA claim and supplemental jurisdiction
24   over the remaining claims. (Doc. 1 at 2). On February 1, 2021, Strojnik filed a motion
25   requesting that the Court (1) order Defendants to prove federal jurisdiction and (2) issue a
26   writ to prevent Defendants’ counsel from asserting any jurisdictional defenses in any cases
27   removed to this Court. (Doc. 22).
28          Having considered the filings, the Court concludes that this case presents more of


                                                  -2-
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 3 of 8



 1   the same. For reasons that follow, the Court declines to issue any writ against Defendants’
 2   counsel or counsel’s law firm. Further, the Court concludes that Strojnik fails to sufficiently
 3   allege Article III standing, and a remand to Superior Court is appropriate.
 4   II.    DISCUSSION
 5          a.     Motion for Writ of Prohibition
 6          The All Writs Act provides that “all courts established by Act of Congress may issue
 7   all writs necessary or appropriate in aid of their respective jurisdictions.” 28 U.S.C. § 1651.
 8          Strojnik argues that the Court should prohibit Defendants’ counsel from “engag[ing]
 9   in a scheme of removing state court cases to federal court only to immediately thereafter
10   file motions or affirmative defenses claiming that federal court does not have jurisdiction.”
11   (Doc. 22 at 2). The Court does not find such an order appropriate.
12          First, Strojnik seems to acknowledge in his motion that Defendants have not filed a
13   motion to dismiss in this case, yet he bases his arguments on “the dubious practice of
14   removing a case from state court to district court and then moving to dismiss for lack of
15   standing.” (Id. at 9). For this reason, Strojnik’s reliance on Collier v. SP Plus Corp., 889
16   F.3d 894, 895 (7th Cir. 2018), in which a defendant moved to dismiss a case for lack of
17   standing a week after removing the case to federal court, is inapposite. Defendants have
18   not filed such a motion, and the Court does not find that including lack of jurisdiction
19   among a series of other affirmative defenses in an answer or discussing jurisdiction in a
20   proposed case management plan sufficiently nefarious to merit the Court’s intervention.
21   (Doc. 8 at 5; Doc. 17 at 2–3).
22          Further, Strojnik also argues that this practice causes Defendants to incur
23   unnecessary legal fees. (Doc. 22 at 9). But Considering Strojnik’s own history of
24   “extortionate” and “pervasive” lawsuits, Driftwood, 2021 WL 50456, at *2 (quoting
25   Advocs. for Individuals with Disabilities, LLC v. MidFirst Bank, 279 F. Supp. 3d. 891, 893
26   (D. Ariz. 2017)), the Court is unpersuaded by Strojnik’s newfound concern that Defendants
27   “will be impoverished” as a result of their counsel’s litigation strategy. (Doc. 22 at 9). If
28   Defendants have issues with their legal fees, they are capable of raising such issues on their


                                                  -3-
         Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 4 of 8



 1   own behalf.
 2          Finally, a large portion of Strojnik’s motion is devoted to expressing his discontent
 3   with Judge Humetewa’s recent Order in Driftwood, ruling that Strojnik is a vexatious
 4   litigant, and Defendants’ counsel’s conduct in that case. (Id. at 5–7, 9–10). The Court,
 5   however, does not find it appropriate to punish Defendants’ counsel for conduct that led
 6   counsel to prevail on a motion in a different case involving different defendants. To the
 7   extent Strojnik objects to conduct related to a different case, he may address it in that case.1
 8          In sum, Strojnik has not met his burden to demonstrate that a writ should issue, and
 9   the Court denies Strojnik’s motion.
10          b.     Jurisdictional Review
11                 1.      Legal Standard
12          Our Constitution provides that “[t]he judicial Power shall extend to all Cases . . .
13   [and] Controversies.” U.S. Const. art. III, § 2, cl. 1. “[T]o invoke the jurisdiction of the
14   federal courts, a disabled individual claiming discrimination must satisfy the case or
15   controversy requirement of Article III by demonstrating his standing to sue at each stage
16   of the litigation.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011).
17          The doctrine of standing requires a party to “prove that he has suffered a concrete
18   and particularized injury that is fairly traceable to the challenged conduct, and is likely to
19   be redressed by a favorable judicial decision.” Carney v. Adams, 141 S. Ct. 493, 498 (2020)
20   (quoting Hollingsworth v. Perry, 570 U.S. 693, 704 (2013)). “A ‘concrete’ injury must be
21   ‘de facto’; that is, it must actually exist.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548
22   (2016). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a personal and
23   individual way.’” Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 n.1 (1992)).
24          As relevant here, “an ADA plaintiff can establish standing to sue for injunctive relief
25   . . . by demonstrating deterrence.”2 Chapman, 631 F.3d at 944. Under this “deterrent effect
26   1
       In fact, Strojnik asserts that he has already done so via a “Motion for a New Trial.” (Doc.
     22 at 5).
27   2
       An ADA plaintiff may also establish standing by “demonstrating injury-in-fact coupled
     with an intent to return to a noncompliant facility.” Chapman, 631 F.3d at 944. Strojnik,
28   however, does not allege that he suffered an injury-in-fact, so the Court focuses its analysis
     on the deterrent effect doctrine.

                                                  -4-
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 5 of 8



 1   doctrine,” “a disabled individual who is currently deterred from patronizing a public
 2   accommodation due to a defendant’s failure to comply with the ADA has suffered ‘actual
 3   injury.’” Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002); see
 4   also Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1098–99 (9th
 5   Cir. 2017); Chapman, 631 F.3d at 949–50; Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1040–
 6   41 (9th Cir. 2008). But the mere existence of an ADA violation does not give any disabled
 7   person standing to sue; a plaintiff “lacks standing . . . if the barriers he seeks to enjoin do
 8   not pose a real and immediate threat to him due to his particular disability.” Chapman, 631
 9   F.3d at 953 (emphasis added).
10                 2.     Physical Barriers
11          Strojnik’s complaint alleges that several physical features of the Hotel violate the
12   ADA’s requirements. The complaint also lists Strojnik’s various disabilities and alleges
13   that he is “deterred from visiting the Hotel based on [his] knowledge that the Hotel is not
14   ADA compliant as such compliance relates to [his] disability.” (Doc. 1-3 at 4). But Strojnik
15   does not make any effort to actually relate his conclusory assertion of deterrence to his
16   particular disabilities. See Chapman, 631 F.3d at 953.
17          As noted in other cases from this Court, Strojnik’s modus operandi is “to use the
18   same boilerplate arguments used in his previous filings [and] insert[] new photos of alleged
19   non-compliance . . . .” See Strojnik v. B&L Motels Inc., No. CV-20-08306-PHX-SPL, 2020
20   WL 7350897, at *2 (D. Ariz. Dec. 15, 2020); Strojnik v. Lonesome Valley Hosp. LLC, No.
21   CV-20-08276-PHX-SPL, 2020 WL 7041347, at *2 (D. Ariz. Dec. 1, 2020). In this case,
22   the complaint includes photos of a parking lot, stairs, sidewalks, a parking space, and a
23   sign. (Doc. 12–16). Most of these photos are captioned with vague and conclusory
24   language. For example, the captions of the photos of stairs state that there are “[u]neven
25   stair steps,” “[i]mproperly configured handrails,” and “[o]pen risers throughout.” (Doc. 1-
26   3 at 13–14). The captions further provide that there is “[n]o ramp on accessible route[s]”
27   and “[o]nly one accessible parking spot for [the] entire property.” (Id. at 14–15).
28          Rather than providing any concrete and meaningful statements relating the photos


                                                  -5-
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 6 of 8



 1   and captions to his disabilities, however, Strojnik cites Ashcroft v. Iqbal, 556 U.S. 662, 679
 2   (2009), and alleges that he is “deterred from booking a room” because the alleged
 3   violations relate to his disabilities through the “application and use of common sense.”
 4   (Doc. 1-3 at 16). But Iqbal’s statement that a court may “draw on its judicial experience
 5   and common sense” when considering the sufficiency of a complaint does not impose a
 6   duty on this Court to surmise which of the combinations of Strojnik’s alleged medical
 7   conditions and resulting infirmities relate to descriptions he uses to caption his photos. See
 8   id. It is Strojnik’s responsibility to “connect the metaphorical dots of injury-in-fact,” and
 9   he has failed to do so. See Strojnik v. HPTRI Corp., No. CV-20-01868-PHX-SPL, 2020
10   WL 6827765, at *2 (D. Ariz. Nov. 20, 2020).
11          The Court acknowledges that the Ninth Circuit has recently reiterated that the
12   standard for alleging standing under the ADA is not particularly demanding. See Whitaker
13   v. Tesla Motors, Inc., 985 F.3d 1173, 1179 (9th Cir. 2021). But it demands more than what
14   Strojnik alleged here.
15          Whitaker involved a plaintiff who was “a quadriplegic who use[d] a wheelchair for
16   mobility.” Id. at 1074. The Court noted that “Whitaker’s complaint allege[d] that he use[d]
17   a wheelchair for mobility, that he visited the defendant’s premises, that he personally
18   encountered a barrier related to his disability—inaccessible service counters—and that the
19   barrier deters him from returning.” Id. at 1079. The Court held that “[t]hese allegations are
20   sufficient to establish injury-in-fact for purposes of standing.” Id.
21          In so holding, the Ninth Circuit distinguished Chapman, where the plaintiff
22   “attached an accessibility survey to his complaint that identified multiple ADA barriers
23   that he claimed ‘denied him access to the [s]tore [at issue], or which he [sought] to remove
24   on behalf of others under related state statutes.’” Id. (quoting Chapman, 631 F.3d at 954).
25   The Whitaker Court noted that the plaintiff in Chapman did not sufficiently allege standing
26   because the “survey did not connect the barriers to Chapman’s disability or indicate which
27   barrier or barriers he had personally encountered.” Id.
28          The Court finds this case more analogous to Chapman than Whitaker. Strojnik’s


                                                  -6-
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 7 of 8



 1   complaint alleges that his various disabilities “affect” certain body systems and “limit”
 2   major life activities without describing what those effects or limitations are. (Doc. 1-3 at
 3   5). He similarly alleges that he requires the use of a wheelchair when his impairments are
 4   in an “unmitigated, active state,” but does not indicate the frequency with which this occurs
 5   or whether he required a wheelchair on the day he visited the Hotel. (Id. at 7). Absent any
 6   meaningful relation between the alleged ADA violations and his disabilities, Strojnik’s
 7   complaint is no more than a slightly-dressed-up survey of Defendants’ alleged ADA
 8   violations. Accordingly, Strojnik has failed to allege Article III standing as it relates to the
 9   physical barriers at the Hotel.
10                 3.      The Website
11          Turning next to Defendants’ website, Strojnik’s complaint includes a table from the
12   website describing the available accommodations at the Hotel. (Doc. 1-3 at 11). Strojnik
13   alleges that the website “fail[s] to identify and describe accessible features in the hotel and
14   guest rooms in enough detail to reasonably permit [him] to assess independently whether
15   the hotel or guest room meet his accessibility needs.” (Id.). But this allegation “merely
16   parrots the cited regulation and does not identify what accessibility features Mr. Strojnik
17   claims are required to accommodate his disability, or state that those specific features were
18   not described on the website[].” See Strojnik v. R.F. Weichert V, Inc., No. 20-CV-00354-
19   VKD, 2021 WL 242912, at *4 (N.D. Cal. Jan. 25, 2021) (collecting cases in which
20   “[s]imilarly vague and conclusory allegations have been found insufficient to support Mr.
21   Strojnik’s standing”). Accordingly, Strojnik has failed to allege Article III standing as it
22   relates to the website.
23                 4.      Remand
24          Having concluded that the Court does not have jurisdiction over Strojnik’s ADA
25   claim, the Court will remand the case to the Coconino County Superior Court. Strojnik
26   lacks standing to proceed in this Court, and this Court consequently has no authority to
27   retain jurisdiction over his state law claims. See Scott v. Pasadena Unified Sch. Dist., 306
28   F.3d 646, 664 (9th Cir. 2002) (citing 28 U.S.C. § 1367(a)). Further, the Court finds that


                                                  -7-
       Case 3:20-cv-08317-JAT Document 29 Filed 03/22/21 Page 8 of 8



 1   granting Strojnik leave to amend the complaint would be futile. See B&L Motels Inc., 2020
 2   WL 7350897, at *4 n.2 (“Given Strojnik’s failure to cure almost identical standing defects
 3   in prior complaints, despite numerous opportunities to do so, the Court can only conclude
 4   that amendment would be futile.”).
 5   III.   CONCLUSION
 6          For the foregoing reasons,
 7          IT IS ORDERED that Strojnik’s Motion for Writ of Prohibition (Doc. 22) is
 8   DENIED.
 9          IT IS FURTHER ORDERED that Clerk of Court shall remand this case to the
10   Coconino County Superior Court and terminate the case.
11          IT IS FURTHER ORDERED that Strojnik’s Motion to Remand (Doc. 6) is
12   DENIED AS MOOT.
13          IT IS FURTHER ORDERED that Strojnik’s Motion that Defendant Prove
14   Removal Jurisdiction (Doc. 22) is DENIED AS MOOT.
15          Dated this 22nd day of March, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
